                                                        Case 3:19-cv-00602-LRH-WGC Document 27 Filed 01/13/20 Page 1 of 8




                                                    1   Mark R. Thierman, Nev. Bar No. 8285
                                                        mark@thiermanbuck.com
                                                    2   Joshua D. Buck, Nev. Bar No. 12187
                                                        josh@thiermabuck.com
                                                    3   Leah L. Jones, Nev. Bar No. 13161
                                                        leah@thiermanbuck.com
                                                    4   THIERMAN BUCK LLP
                                                        7287 Lakeside Drive
                                                    5   Reno, Nevada 89511
                                                        Tel. (775) 284-1500
                                                    6   Fax. (775) 703-5027
                                                    7   Attorneys for Defendants
                                                    8
                                                                                    UNITED STATES DISTRICT COURT
                                                    9                                    DISTRICT OF NEVADA
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
                                                   11   MARLONESHA BECKER, on behalf of                     Case No.: 3:19-cv-00602-LRH-WGC
          (775) 284-1500 Fax (775) 703-5027




                                                        herself and all others similarly situated,
              THIERMAN BUCK LLP




                                                   12                                                       DEFENDANTS’ REPLY TO
                 7287 Lakeside Drive




                                                                                                            PLAINTIFF’S OPPOSITION TO
                   Reno, NV 89511




                                                   13           Plaintiff,                                  DEFENDANTS’ MOTION TO STRIKE
                                                   14          v.
                                                   15
                                                        KAMY KESHMIRI, an individual; JAMY
                                                   16   KESHMIRI, an individual; FANTASY
                                                        GIRLS, LLC. A Nevada limited Liability
                                                   17   corporation, DOE MANAGERS 1-3; and
                                                   18   DOES 4-100, inclusive,

                                                   19          Defendants.
                                                   20
                                                               COME NOW Defendants KAMY KESHMIRI, an individual, JAMY KESHMIRI, an
                                                   21
                                                        individual, and FANTASY GIRLS, LLC, a Nevada limited Liability corporation (hereinafter
                                                   22
                                                        referred to collectively as “Defendants”), and files this reply to Plaintiff’s Opposition to
                                                   23
                                                        Defendants’ Motion to Strike.
                                                   24
                                                                                                INTRODUCTION
                                                   25
                                                               Plaintiff was never a client of the Defendants’ Counsel, and no one from the law firm of
                                                   26
                                                        Thierman Buck, LLP ever spoke to Plaintiff. Standing to bring a motion to disqualify based on
                                                   27
                                                        a third-party conflict of interest requires that plaintiff establish that the lawyer’s representation
                                                   28


                                                                                                         -1-
                                                            DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE
                                                        Case 3:19-cv-00602-LRH-WGC Document 27 Filed 01/13/20 Page 2 of 8




                                                    1   impacts plaintiff’s legal interest because a “specifically identifiable impropriety has occurred,”
                                                    2   an ethical breach “infects the litigation,” or there is a “breach of the duty of confidentiality owed
                                                    3   to the complaining party, regardless of whether a lawyer-client relationship existed.” Liapis v.
                                                    4   Second Judicial Dist. Court of State, 282 P.3d 733 (Nev. 2012).
                                                    5          Plaintiff argues that Defendants’ Counsel has a conflict of interest because she was within
                                                    6   a non-certified putative class of dancers who might receive prospective relief from a successful
                                                    7   result in the case of Dancers Jane Doe 1-166 v. City Attorney Karl Hall, No. 3:18-cv-00285-
                                                    8   MMD-WGC (D. Nev. 2018). Plaintiff became a dancer in Reno after the facts alleged in that
                                                    9   complaint occurred. Under these facts, Plaintiff cannot establish grounds for disqualification.
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   Therefore, any references to a conflict of interest by Thierman Buck, LLP are irrelevant and
                                                   11   clearly designed to prejudice the Court against Defendants and/or Counsel. Therefore, those
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12   references should be struck from Plaintiff’s Opposition to Defendant’s Motion to Dismiss as
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   “redundant, immaterial, impertinent, or scandalous.” See e.g., Fed R. Civ. P. 12(f); 5C Wright
                                                   14   & Miller, supra, §1380; Scherer v. Steel Creek Prop. Owners Ass’n, 1:13cv121, at *3 (W.D.N.C.
                                                   15   Mar. 3, 2014).
                                                   16                                              ARGUMENT
                                                   17
                                                        I.     PLAINTIFF BEARS THE BURDEN OF PROOF IN A DISQUALIFICATION
                                                   18          MOTION

                                                   19          Motions to disqualify counsel are disfavored and are only granted when “absolutely

                                                   20   necessary.” Switch Comm’s Grp. v. Ballard, 2011 U.S. Dist. LEXIS 98308, *5 (D. Nev. Aug.

                                                   21   31, 2011) (citing United States v. Titan Pacific Constr. Corp., 637 F. Supp. 1556, 1562 (W.D.

                                                   22   Wash. 1986)); see also United States v. River Irr. Dist., 2006 U.S. Dist. LEXIS 95342, *17 (D.

                                                   23   Nev. Mar. 10, 2006) (disqualifying an attorney is a “drastic measure”). “Courts are especially

                                                   24   vigilant that such motions are not misused for the purpose of harassment, delay, or other tactical

                                                   25   advantage.” Russell Road Food & Beverage, LLC v. Galam, 2014 U.S. Dist. LEXIS 104905, *4

                                                   26   (D. Nev. July 31, 2014). “Because of this potential for abuse, disqualification motions should be

                                                   27   subjected to particularly strict judicial scrutiny.” Optyl Eyewear Fashion Int’l Corp. v. Style

                                                   28   Cos., Ltd., 760 F.2d 1045, 1050 (9th Cir. 1985) (internal quotations and citations omitted). The


                                                                                                         -2-
                                                             DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE
                                                        Case 3:19-cv-00602-LRH-WGC Document 27 Filed 01/13/20 Page 3 of 8




                                                    1   party seeking disqualification bears the burden of proof. See, e.g., Colyer v. Smith, 50 F. Supp.
                                                    2   2d 966, 974 (C D. Cal. 1999). Magistrate Judge Koppe’s reasoning in Trade Show Servs., Ltd.
                                                    3   v. Integrated Sys. Improvement Servs., Inc., must apply:
                                                    4
                                                                       Pursuant to Nevada law, the moving party bears the burden to prove
                                                    5                  that: (1) there is a reasonable possibility that some specifically
                                                                       identifiable impropriety occurred and (2) “the likelihood of public
                                                    6                  suspicion or obloquy outweighs the social interests which will be
                                                                       served by a lawyer’s continued participation in a particular case.”
                                                    7
                                                                       Brown v. Eighth Judicial Dist. Court, 14 P.3d 1266, 1269-70 (Nev.
                                                    8                  2000). [¶] In determining the first factor, the Court analyzes whether
                                                                       or not the relevant rules of professional conduct were violated. See
                                                    9                  United States ex rel. Luke, 2017 U.S. Dist. LEXIS 186894, at *9-13;
Email info@thiermanbuck.com www.thiermanbuck.com




                                                                       see also United States v. Fuechtener, 2016 U.S. Dist. LEXIS
                                                   10
                                                                       153338, at *5-12. In determining the second factor, the Court looks
                                                   11                  for a reasonable probability that the attorney against whom the
          (775) 284-1500 Fax (775) 703-5027




                                                                       motion to disqualify is made acquired any privileged or confidential
              THIERMAN BUCK LLP




                                                   12                  information relevant to the litigation. See Brown, 14 P.3d 1266 at
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13                  1260. [¶] Even in instances where confidential or privileged
                                                                       information has been obtained by the challenged attorney, the Court
                                                   14                  may consider ”a host of other considerations, including the
                                                                       flagrancy of the attorney’s conduct; [and] the sensitivity of the
                                                   15                  information and its relevance to the particular proceedings...” Rebel
                                                   16                  Communs., LLC v. Virgin Valley Water Dist., 2011 U.S. Dist.
                                                                       LEXIS 21489, at *35-36 (D. Nev. Feb. 15, 2011).”)
                                                   17
                                                        Trade Show Servs., Ltd. v. Integrated Sys. Improvement Servs., Inc., Case No. 2:17-cv-01685-
                                                   18
                                                        JAD-NJK, at *3-4 (D. Nev. Mar. 14, 2018).
                                                   19
                                                        II.     PLAINTIFF HEREIN WAS NEVER A CLIENT OF THIERMAN BUCK, LLP
                                                   20
                                                                The lawyers of Thierman Buck, LLP are not a party to this action. It is inappropriate for
                                                   21
                                                        any party to cast dispersion on opposing counsel unless absolutely necessary to advance a motion
                                                   22
                                                        to disqualify or for sanctions. Here, neither type of motion has been filed. Therefore, Plaintiff
                                                   23
                                                        and her Counsel should have refrained from making misleading and irrelevant arguments about
                                                   24
                                                        a non-existent conflict of interest. Unless opposing Counsel is prepared to prove that there is
                                                   25
                                                        some conflict that requires court action, such spurious arguments should be struck from the
                                                   26
                                                        record of this case.
                                                   27
                                                                It should now be clear from the Opposition that Plaintiff MARLONESHA BECKER was
                                                   28
                                                        never a client of Thierman Buck, LLP. It is further obvious that Plaintiff has had no direct contact

                                                                                                        -3-
                                                              DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE
                                                        Case 3:19-cv-00602-LRH-WGC Document 27 Filed 01/13/20 Page 4 of 8




                                                    1   with anyone from Thierman Buck, LLP. Plaintiff’s only claim of conflict is that she was dancer
                                                    2   who could have been benefited by the prior lawsuit. The prior case was dismissed without any
                                                    3   motion for class certification having been made, and there was not any amendment of the
                                                    4   pleadings prior to voluntary dismissal without prejudice. Because Plaintiff was never a client of
                                                    5   Defendants’ lawyers, never communicated with any lawyer from Defendants’ Counsel’s law
                                                    6   firm, and there was not a certified class, there has never been any violation of the Nevada Rules
                                                    7   of Professional Conduct (“NRPC”) by the representation of Defendants’ by the law firm of
                                                    8   Thierman Buck, LLP in this case.
                                                    9          It is black letter law that putative class members are not “represented” by class counsel
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   prior to certification of the class. See e.g., Atari v. Superior Court, 166 Cal. App. 3d 867, 212
                                                   11   Cal. Rptr. 773 (1985); In re McKesson HBOC, Inc. Securities Litigation, 126 F. Supp. 2d 1239,
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12   1245 (N.D. Cal. 2000). If Plaintiff’s argument here were true, the putative class members were
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   represented by plaintiff’s class counsel before certification then a defendant’s counsel could
                                                   14   never contact any putative class members directly. But the law is exactly the opposite. As long
                                                   15   as the communication is not misleading, a defendant’s attorneys may (and often do) discuss the
                                                   16   case with putative class members anytime up to the point of class certification. See, e.g. Gulf
                                                   17   Oil Co. v. Bernard, 452 U.S. 89, 101 S.Ct. 2193, 68 L.Ed.2d 693 (1981).1 If a plaintiff counsel
                                                   18   represented putative class members in an uncertified class action then the Gulf Oil criteria for
                                                   19   non-misleading communication would be totally unnecessary.
                                                   20          Thus, it is common knowledge among class action lawyers2 that there is no attorney client
                                                   21   relationship with putative class members before the class is certified by the court. And there was
                                                   22
                                                               1
                                                   23             Likewise, Thierman Buck, LLP owes no duty to the Plaintiff here to discuss details of
                                                        a settled and withdrawn lawsuit that does not include Plaintiff at all. Instead, it would be a
                                                   24   violation of the Nevada Rules of Professional Conduct for anyone at Thierman Buck, LLP to
                                                   25   discuss confidential settlement agreements and other intimate details of any case with the
                                                        Plaintiff here when she was not a party represented by this law firm in the former dismissed case.
                                                   26
                                                               2
                                                                  The Court can take judicial notice from its own records that the vast majority of the
                                                   27   cases filed by Thierman Buck, LLP in this Court, and others, are plaintiff wage hour class actions.
                                                   28   See, e.g. Declaration of Mark R. Thierman is support of class certification in Ramirez v. HG
                                                        Staffing, Case No. 3:16–cv–00318–LRH–WGC, LLC, 283 F. Supp. 3d 943, (D. Nev. 2017). As

                                                                                                        -4-
                                                            DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE
                                                        Case 3:19-cv-00602-LRH-WGC Document 27 Filed 01/13/20 Page 5 of 8




                                                    1   no attorney client relationship with the Plaintiff here arising out of a prior case just because
                                                    2   Plaintiff may have been within the class of those benefited from prospective relief in the earlier
                                                    3   lawsuit (however, she was not a dancer in Reno when events occurred so could not claim
                                                    4   compensation). The court in Taylor v. Waddell Reed, Inc. explained: As stated in :
                                                    5
                                                                        While lead counsel owes a generalized duty to unnamed class
                                                    6                   members, the existence of such a fiduciary duty does not create an
                                                                        inviolate attorney-client relationship with each and every member
                                                    7                   of the putative class. In re McKesson HBOC, Inc. Sec. Litig., 126
                                                                        F.Supp. 2d 1239, 1245-46 (N.D. CA 2000). This is only a putative
                                                    8
                                                                        class action and not a certified class action. The employees who
                                                    9                   have filed notices seeking to join this lawsuit as class members,
                                                                        therefore, cannot be considered clients of the [law] firm. Moriskey
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10                   v. Public Service And Gas Co., 191 F.R.D. 419, 424 (D. NJ 2000).
                                                   11   Taylor v. Waddell Reed, Inc., Civil No. 09-2909-AJB(WVG), at *7 (S.D. Cal. May. 20, 2011).
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12
                                                        III.     BECAUSE SHE WAS NEVER A CLIENT, PLAINTIFF CANNOT ASSERT A
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13            CONFLICT OF INTEREST IN THIS CASE
                                                   14            NRPC 1.7(a) prohibits a lawyer from representing a client “if the representation involves

                                                   15   a concurrent conflict of interest.” Such a conflict exists if “[t]here is a significant risk that the

                                                   16   representation of one or more clients will be materially limited by the lawyer’s responsibilities

                                                   17   to another client, a former client or a third person or by a personal interest of the lawyer.” NRPC

                                                   18   1.7(a)(2). However, even if a conflict arises, the rule also provides that “a lawyer may represent

                                                   19
                                                        stated by Judge Navarro in Greene v. Jacob Transp. Servs., LLC, Case No.: 2:09-cv-00466-
                                                   20   GMN-CWH, at *12 (D. Nev. Sep. 19, 2017):

                                                   21            Mark Thierman (“Thierman”) and Joshua Buck (“Buck”) (collectively “Plaintiffs’
                                                   22            attorneys”), have invested in this case and attest to their many years of experience
                                                                 in handling wage and hour class actions. (Mot. to Certify 21:11-13); (see Thierman
                                                   23            Decl. ¶¶ 5-11, Ex. 1 to Mot. to Certify, ECF No. 230-1); (see also Buck Decl. ¶ 5,
                                                                 Ex. 9 to Mot. to Certify, ECF No. 230-9). Specifically, Thierman, has been “counsel
                                                   24            for a certified class in over 250 employment cases,” demonstrating his knowledge
                                                   25            of the applicable law. (Mot. to Certify 21:13-14); (see Thierman Decl. ¶ 7, Ex. 1 to
                                                                 Mot. to Certify). Plaintiffs’ attorneys also indicate that their firm has the necessary
                                                   26            resources to fully prosecute this case. (Mot. to Certify 21:16-17). Accordingly, the
                                                                 Court finds that Plaintiffs’ attorneys are adequate to be appointed as certified class
                                                   27            counsel, and Plaintiffs’ Motion for Class Certification is granted.
                                                   28


                                                                                                          -5-
                                                               DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE
                                                        Case 3:19-cv-00602-LRH-WGC Document 27 Filed 01/13/20 Page 6 of 8




                                                    1   a client if ... [t]he lawyer reasonably believes that the lawyer will be able to provide competent
                                                    2   and diligent representation to each affected client; ... [t]he representation is not prohibited by law;
                                                    3   ... [and e]ach affected client gives informed consent, confirmed in writing.” NRPC 1.7(b)(1),
                                                    4   (2), (4).
                                                    5           Because the Plaintiff was never a client of Thierman Buck, LLP Plaintiff cannot assert
                                                    6   any conflict of interest. The Nevada Supreme court explained in Liapis v. Second Judicial Dist.
                                                    7   Court of State, that,
                                                    8
                                                                        The party seeking to disqualify bears the burden of establishing that
                                                    9                   it has standing to do so. See, e.g., Great Lakes Const., Inc. v.
                                                                        Burman, 186 Cal.App.4th 1347, 114 Cal.Rptr.3d 301, 307 (2010).
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10                   “The general rule is that only a former or current client has standing
                                                                        to bring a motion to disqualify counsel on the basis of a conflict of
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                                        interest.” Model Rules of Prof’l Conduct R. 1.7 annot. (RPC 1.7 is
              THIERMAN BUCK LLP




                                                   12                   identical to the model rule); see also Great Lakes Const., Inc., 114
                 7287 Lakeside Drive




                                                                        Cal.Rptr.3d at 307 (“Generally, before the disqualification of an
                   Reno, NV 89511




                                                   13                   attorney is proper, the complaining party must have or must have
                                                   14                   had an attorney-client relationship with that attorney.”).

                                                   15   Liapis v. Second Judicial Dist. Court of State, 282 P.3d 733, 737 (Nev. 2012).
                                                   16           No one from Thierman Buck, LLP ever spoke with the Plaintiff, and she does not allege

                                                   17   any information that she revealed in the prior case that would be relevant to this case. The Laipis

                                                   18   court, citing Brown v. Eighth Judicial Dist. Ct. concluded that “disqualification is not warranted

                                                   19   absent proof of a reasonable probability that counsel actually acquired privileged, confidential

                                                   20   information.” See Liapis, citing Brown v. Dist Ct., 116 Nev. 1200, 1202, 14 P.3d at 1267

                                                   21   (emphasis in original).

                                                   22   IV.     SCANDALOUS AD HOMININ MATERIAL SHOULD BE STRICKEN

                                                   23           Although motions to strike are generally disfavored, a Rule 12(f) motion to strike is

                                                   24   proper when the claim is insufficient as a matter of law. Kaiser Aluminum & Chem. Sales, Inc.

                                                   25   v. Avondale Shipyards, Inc., 677 F.2d 1045, 1057 (5th Cir. 1982); see also Ibrahim v. Bernhardt,

                                                   26   CIVIL ACTION NO: 19-cv-00101 SECTION: “KWR”, at *7 (E.D. La. Jan. 8, 2020). While “it

                                                   27   is a generally accepted view that a motion to strike for redundancy ought not to be granted in the

                                                   28   absence of a clear showing of prejudice to the movant,” disparagement of counsel is an attempt


                                                                                                          -6-
                                                              DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE
                                                        Case 3:19-cv-00602-LRH-WGC Document 27 Filed 01/13/20 Page 7 of 8




                                                    1   to undermine the confidence of the client and the court in Counsel, and thus Defendant has made
                                                    2   a clear showing of such prejudice. See, e.g. Builders Mut. Ins. Co. v. Dragas Mgmt. Corp., 709
                                                    3   F.Supp.2d 432, 437 (E.D.Va.2010) (internal citation omitted). Cf, Adolphe v. Option One Mortg.
                                                    4   Corp., No. 3:11-CV-418-RJC, 2012 WL 3204009, at *2 (W.D.N.C. Aug. 6, 2012).
                                                    5          Here, the allegations of conflict of interest are both untrue, scandalous and irrelevant to
                                                    6   the matter at hand—a motion to compel arbitration. The allegations are scandalous because the
                                                    7   allegations improperly cast a derogatory light on Defendants’ counsel. See e.g., Wilkerson v.
                                                    8   Butler, 229 F.R.D. 166, 170 (E.D. Cal. 2005) (“A ‘scandalous’ matter improperly casts a
                                                    9   derogatory light on someone, usually a party.”); Tuck v. Guardian Prot. Servs., Inc., Case No.:
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   15-CV-1376 JLS (JLB), at *4 (S.D. Cal. Mar. 20, 2017). Untrue, and scandalous matters should
                                                   11   be stricken from the record unless they are relevant to the matter at hand. Ultimately, the decision
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12   as to whether to strike allegations is a matter within the Court’s discretion. Evans v. Home Depot
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   U.S.A.., Inc., Case No. 16-cv-07191-JSW, at *3 (N.D. Cal. Feb. 21, 2017)
                                                   14          The allegation of conflict of interest are totally irrelevant to a motion to compel
                                                   15   arbitration. Ollier v. Sweetwater Union High Sch. Dist., 735 F. Supp. 2d 1222, 1224 (S.D. Cal.
                                                   16   2010) (citing Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993) (rev’d on other
                                                   17   grounds Fogerty v. Fantasy, Inc. 510 U.S. 517 (1994)). A motion to strike should be granted
                                                   18   because “the matter has no logical connection to the controversy at issue and may prejudice one
                                                   19   or more of the parties to the suit.” N.Y. City Emps. Retirement Sys. v. Berry, 667 F. Supp. 2d
                                                   20   1121, 1128 (N.D. Cal. 2009) (quoting Rivers v. County of Marin, No. C 05-4251, 2006 WL
                                                   21   581096, at *2 (N.D. Cal. 2006)). “Granting a motion to strike may be proper if it will eliminate
                                                   22   serious risks of prejudice to the moving party, delay, or confusion of the issues.” Rees v. PNC
                                                   23   Bank, N.A., 308 F.R.D. 266, 271 (N.D. Cal. 2015). Unfounded ad hominin attacks on opposing
                                                   24   counsel are clearly within the scope of a motion to strike.
                                                   25                                            CONCLUSION
                                                   26          For the reasons stated herein, and the reasons originally stated in Defendants’ Motion to
                                                   27   Strike, the Court should grant Defendants’ Motion to Strike Section D and all other references
                                                   28   and allegations of a possible conflict of interest between Plaintiff and the Defendants’ attorneys


                                                                                                        -7-
                                                            DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE
                                                        Case 3:19-cv-00602-LRH-WGC Document 27 Filed 01/13/20 Page 8 of 8




                                                    1   in Plaintiffs’ Opposition to Defendants’ Motion to Dismiss and/or Compel Arbitration in this
                                                    2   case. The Court should also award attorney fees to moving party herein for having to file a
                                                    3   motion to clear its name.
                                                    4
                                                    5   DATED: January 13, 2020     .              Respectfully Submitted,
                                                    6                                              THIERMAN BUCK LLP
                                                    7
                                                                                                    /s/ Mark R. Thierman
                                                    8
                                                                                                        Mark R. Thierman
                                                    9                                                   Attorney for Defendants
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
                                                   11
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13
                                                   14
                                                   15
                                                   16
                                                   17
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28


                                                                                                    -8-
                                                            DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE
